Exhibit 10.1

 
AGREEMENT AND PLAN OF MERGER
 
among
 
RELMADA THERAPEUTICS, INC.
 
and
 
MEDEOR, INC.
 
dated as of
 
December 31, 2013


 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF MERGER
 
This Agreement and Plan of Merger (this "Agreement"), is entered into as of
December ____, 2013, by and between RELMADA THERAPUETICS, INC., a Delaware
corporation (the "Company") and MEDEOR, INC., a Delaware corporation ("Medeor").
The Company and Medeor are sometimes individually referred to as a “Party” and
collectively as the “Parties.” Capitalized terms used herein but not otherwise
defined shall have the meaning ascribed to them as set forth in Annex I hereto.
 
RECITALS
 
WHEREAS, the respective boards of directors of Relmada and Medeor have approved
and declared advisable the merger of Medeor in and to Relmada (the “Merger”)
upon the terms and subject to the conditions of this Agreement and in accordance
with the General Corporation Law of the State of Delaware (the “DGCL”); and
 
WEHREAS, Medeor's Board of Directors has recommended that the shareholders of
Medeor vote to approve the Merger and other transactions contemplated by this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and efficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:
 
ARTICLE I
 
The Merger
 
Section 1.01 The Merger. At the Effective Time and upon the terms and subject to
the satisfaction or waiver, if permissible, of the conditions set forth in
Article VI, and in accordance with the DGCL, at the Effective Time Medeor shall
be merged with and into the Company. As a result of the Merger, the separate
corporate existence of Medeor shall cease and the Company shall continue as the
surviving corporation (the “Surviving Corporation”). As part of the Merger, the
Company shall issue an aggregate of 25,000,000 shares of its common stock (the
"Merger Consideration") to Medeor and/or its shareholders in the manner further
described herein. As of the date of this Agreement, the Merger Consideration
represents approximately 7.48% of the Company's fully diluted shares, including
shares reserved for future issuance, before the Merger.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.02 Effective Time. As soon as practicable after the satisfaction or,
if permissible, waiver of the conditions set forth in Article VI, the Parties
shall cause the Merger to be consummated by filing a certificate of merger (the
“Certificate of Merger”) with the Secretary of State of the State of Delaware,
in such form as required by, and executed in accordance with the relevant
provisions of the DGCL (the date and time of such filing, or if another date and
time is specified in such filing, such specified date and time, being the
“Effective Time”).
 
Section 1.03 Effects of the Merger.
 
(a)           At the Effective Time, the Merger shall have the effects set forth
herein and in the applicable provisions of the DGCL. Without limiting the
generality of the foregoing, and subject thereto, from and after the Effective
Time, all property, rights, privileges, immunities, powers, franchises, licenses
and authority of the Company and Medeor shall vest in the Surviving Corporation,
and all debts, liabilities, obligations, restrictions and duties of the Company
and Medeor shall become the debts, liabilities, obligations, restrictions and
duties of the Surviving Corporation.
 
(b)           For the avoidance of doubt, at the effective time, all of Medeor's
rights, title and interest to all of Medeor's Intellectual Property as set forth
in the Medeor Disclosure Schedules or otherwise, shall vest and endure to the
Surviving Corporation. By virtue of the Merger, all of Medeor's assets, whether
owned, licensed or held through contractual rights or otherwise, shall become
the assets of the Surviving Corporation. The assets shall include, among other
things, all existing and future Intellectual Property related to Paolo Manfredi
and/or Chuck Inturrisi's work on d-methadone ("D-Meth), whether currently
approved or pending, as well as the psychiatric (depression) patent related
thereto and all of the Intellectual Property covered under the Cornell
Agreement, assuming the parties obtain the Cornell Consent (as hereinafter
defined).
 
Section 1.04 Certificate of Incorporation; By-laws. At the Effective Time, the
Certificate of Incorporation and By-laws of the Company as in effect immediately
prior to the Effective Time shall automatically and without further action be
the Certificate of Incorporation and By-laws of the Surviving Corporation until
thereafter amended in accordance with the terms thereof or as provided by
applicable Law.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 1.05 Directors and Officers. Unless otherwise directed by the Company,
the directors and officers of the Company immediately prior to the Effective
Time shall, from and after the Effective Time, be the directors and officers of
the Surviving Corporation, each to hold office in accordance with the
Certificate of Incorporation and By-laws of the Surviving Corporation until
their successors have been duly elected or appointed and qualified, or until
their earlier death, resignation or removal.
 
Section 1.06 Tax Consequences. The Merger is intended by the Parties to qualify
as a “reorganization” under Section 368(a) of the Internal Revenue Code of 1986,
as amended (the “Code”). The Parties adopt this Agreement as a “plan of
reorganization within the meaning of Treasury Regulation Section 1.368.
 
Section 1.07 Prior Agreement. Following receipt of the Cornell Consent (as
hereinafter defined) and the Closing, so long as the Cornell Agreement has been
fully assigned to the Company, all of the rights granted under that certain
License, Development and Commercialization Agreement between the Company and
Medeor dated as of April 17, 2012 (the "Initial D-Meth License Agreement") shall
terminate and be null and void with no further force or effect.
 
ARTICLE II
 
Effect of the Merger on Capital Stock; Exchange Procedures
 
Section 2.01 Effect of the Merger on Capital Stock. At the Effective Time, as a
result of the Merger and without any action on the part of either Party or the
holder of any capital stock of the Company or Medeor:
 
(a)      Each share of common stock, par value $0.01 per share, of the Company
issued and outstanding immediately prior to the Effective Time ("Company Common
Stock") shall remain unchanged in the hands of the holder thereof and thereafter
represent one (1) outstanding share of the common stock of the Surviving
Corporation.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)      Each share of common stock, par value $0.0001 per share, of Medeor
issued and outstanding immediately prior to the Effective Time ("Medeor Common
Stock") shall be converted into and thereafter reflect the right to receive the
Per Share Merger Consideration. For purposes of this Agreement, the "Per Share
Merger Consideration" shall be calculated as the number equal to: (i) the Merger
Consideration divided by (ii) the total number of issued and outstanding shares
of Medeor Common Stock outstanding immediately prior to the Effective Time. For
illustrative purposes only, if there are 187,170.17 shares of Medeor Common
Stock outstanding immediately prior to the Effective Time, the Per Share Merger
Consideration shall be 134 (25,000,000/187,170.17, rounded up to the nearest
whole number as per Section 2.07 below), so that each share of Medeor Common
Stock outstanding immediately prior to the Effective Time shall immediately
after the Effective Time represent the right to receive 134 shares of newly
issued, fully paid and non-assessable shares of the Company's common stock.
 
(c)      If between the date of this Agreement and the Effective Time the number
of outstanding shares of Company Common Stock shall have been changed into a
different number of shares or a different class, by reason of any stock
dividend, subdivision, reclassification, recapitalization, split, combination or
exchange of shares, the Merger Consideration shall be correspondingly adjusted
to reflect such stock dividend, subdivision, reclassification, recapitalization,
split, combination or exchange of shares.
 
(d)      As soon as practicable after the Effective Time, the Company shall
appoint either itself or an exchange agent reasonably acceptable to Medeor (in
either case, the "Exchange Agent") to act as the agent for the purpose of
exchanging the Merger Consideration for the stock certificates evidencing Medeor
Common Stock (collectively, the “Certificates”). The Surviving Corporation shall
pay all charges and expenses, including those of the Exchange Agent, in
connection with the exchange of shares of Medeor Common Stock for the Merger
Consideration. Promptly after the Effective Time, the Company shall send, or
shall cause the Exchange Agent to send, to each record holder of shares of
Medeor Common Stock at the Effective Time, a letter of transmittal and
instructions (which shall specify that the delivery shall be effected, and risk
of loss and title shall pass, only upon proper delivery of the Certificates to
the Exchange Agent) for use in such exchange.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)      Each holder of shares of Medeor Common Stock that shall be entitled to
receive the Merger Consideration upon surrender to the Exchange Agent of a
Certificate, together with a duly completed and validly executed letter of
transmittal and such other documents as may reasonably be requested by the
Exchange Agent. Until so surrendered and subject to the terms set forth herein,
each such Certificate shall represent after the Effective Time for all purposes
only the right to receive the Merger Consideration payable in respect thereof.
Upon payment of the Merger Consideration pursuant to the provisions of this
Article II, each Certificate or Certificates so surrendered shall immediately be
cancelled or deemed cancelled.
 
(f)      If any portion of the Merger Consideration is to be paid to a Person
other than the Person in whose name the surrendered Certificate is registered,
it shall be a condition to such payment that (i) such Certificate shall be
properly endorsed or shall otherwise be in proper form for transfer, and (ii)
the Person requesting such payment shall pay to the Exchange Agent any transfer
or other Tax required as a result of such payment to a Person other than the
registered holder of such Certificate, as applicable, or establish to the
reasonable satisfaction of the Exchange Agent that such Tax has been paid or is
not payable.
 
(g)      Notwithstanding anything to the contrary contained in this Agreement,
if any of the Certificates are lost, stolen, mutilated or otherwise destroyed,
the owner of the Medeor Common Stock otherwise represented thereby, may instead
submit to the Company an affidavit of lost instrument as a condition to the
delivery of such owner's share of the Merger Consideration.
 
Section 2.02 Cancellation of Medeor Shares. All Merger Consideration paid upon
the surrender of Certificates in accordance with the terms hereof shall be
deemed to have been paid in full satisfaction of all rights pertaining to the
shares of Medeor Common Stock formerly represented by such Certificate, and from
and after the Effective Time, there shall be no further registration of
transfers of shares of Medeor Common Stock on the stock transfer books of the
Surviving Corporation. If, after the Effective Time, Certificates are presented
to the Surviving Corporation, they shall be cancelled and exchanged for the
Merger Consideration provided for, and in accordance with the procedures set
forth, in this Article II.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.03 No Further Liability. Notwithstanding the foregoing, the Surviving
Corporation shall not be liable to any holder of shares of Medeor Common Stock
for any amounts paid to a public official pursuant to applicable abandoned
property, escheat or similar Laws. Any amounts remaining unclaimed by holders of
shares of Medeor Common Stock two (2) years after the Effective Time (or such
earlier date, immediately prior to such time when the amounts would otherwise
escheat to or become property of any Governmental Entity) shall become, to the
extent permitted by applicable Law, the property of the Company free and clear
of any claims or interest of any Person previously entitled thereto.
 
Section 2.04 Stock Transfer Books. At the Effective Time, the stock transfer
books of Medeor shall be closed, and thereafter there shall be no further
registration of transfers of shares of Medeor Common Stock theretofore
outstanding on the records of Medeor. From and after the Effective Time, the
holders of certificates representing shares of Medeor Common Stock outstanding
immediately prior to the Effective Time shall cease to have any rights with
respect to such shares except as otherwise provided herein or by Law.
 
Section 2.05 Options, Warrants and Rights. Prior to the Effective Time, Medeor
shall terminate or cause to be terminated, all unexercised stock options and
warrants to purchase shares of Medeor Common Stock and all other rights to
acquire or receive any equity securities of Medeor (whether or not exercisable)
(collectively, the "Medeor Derivative Securities"), in each case that are
outstanding immediately prior to the Effective Time without the payment of
consideration to the holders thereof.
 
Section 2.06 Dissenting Shares. Notwithstanding any provision of this Agreement
to the contrary, shares of Medeor Common Stock issued and outstanding
immediately prior to the Effective Time and held by a holder who has not voted
in favor of adoption of this Agreement or consented thereto in writing, and who
has properly exercised appraisal rights of such shares in accordance with
Section 262 of the DGCL (such shares of Medeor Common Stock being referred to
collectively as the "Dissenting Shares" until such time as such holder fails to
perfect or otherwise loses such holder's appraisal rights under the DGCL with
respect to such shares) shall not be converted into a right to receive the
Merger Consideration, but instead shall be entitled to only such rights as are
granted by Section 262 of the DGCL; provided, however, that if, after the
Effective Time, such holder fails to perfect, withdraws or loses such holder's
right to appraisal pursuant to Section 262 of the DGCL or if a court of
competent jurisdiction shall determine that such holder is not entitled to the
relief provided by Section 262 of the DGCL, such shares of Medeor Common Stock
shall be treated as if they had been converted as of the Effective Time into the
right to receive the Merger Consideration in accordance with Article II, without
interest thereon, upon surrender of such Certificate formerly representing such
share. Following the Effective Time, the Company shall have the right to direct
all negotiations and proceedings with respect to any such demands.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.07 Fractional Shares. No certificates or scrip representing fractional
shares of Common Stock of the Surviving Corporation shall be issued upon the
surrender for exchange of Certificates, but rather the number of shares of
Merger Consideration to be issued shall be rounded up to the nearest whole
number.
 
Section 2.08 Withholding Rights. The Exchange Agent shall be entitled to deduct
and withhold from the Merger Consideration otherwise payable to any Person
pursuant to this Agreement such amounts as may be required to be deducted and
withheld with respect to the making of such payment under the Internal Revenue
Code of 1986, as amended, and applicable Treasury Regulations issued pursuant
thereto, or any provision of state, local or foreign Tax law. To the extent that
amounts are so deducted and withheld by the Exchange Agent, Medeor or the
Surviving Corporation, as the case may be, such amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
the Exchange Agent, Medeor or the Surviving Corporation, as the case may be,
made such deduction and withholding.
 
Section 2.09 Lost Certificates. If any Certificate shall have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
the Company, the posting by such Person of a bond, in such reasonable amount as
the Company may direct, as indemnity against any claim that may be made against
it with respect to such Certificate, the Exchange Agent will issue, in exchange
for such lost, stolen or destroyed Certificate, the Merger Consideration to be
paid in respect of the shares of Medeor Common Stock formerly represented by
such Certificate as contemplated under this Article II.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Representations and Warranties of the Company
 
The Company represents and warrants to Medeor that, except as set forth in the
Disclosure Letter furnished by the Company to Medeor simultaneously with the
execution hereof (the “Company Disclosure Letter”), which is hereby incorporated
by reference, the statements contained in this Article III are true, complete
and correct as of the date hereof, except to the extent such representations and
warranties are specifically made as of a particular date (in which case such
representations and warranties are true, complete and correct as of such date).
As used herein, the term “Company Material Adverse Effect” shall mean: (a) any
event, circumstance or occurrence that has resulted in, or would reasonably be
expected to result in, a material adverse effect on the business, results of
operations, tangible assets, and financial condition of the Company; or (b) any
event, circumstance or occurrence that prevents or materially delays, or would
reasonably be expected to prevent or materially delay, the ability of the
Company to consummate the Merger.
 
Section 3.1 Organization and Good Standing. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power and authority to own, operate
and lease its properties and assets and to conduct its business as it is now
being conducted. The Company is duly qualified or licensed to do business as a
corporation, and is in good standing as a corporation, in every jurisdiction in
which its ownership of property or the character of its business requires such
qualification, except for those jurisdictions in which the failure to be so
qualified or in good standing, individually or in the aggregate, has not had and
would not reasonably be expected to have, a Company Material Adverse Effect.
 
Section 3.2 Corporate Records. Copies of the certificate of incorporation (the
“Company Charter”) and of the by-laws of the Company heretofore made available
to Medeor are true, complete and correct copies of such instruments as amended.
The Company Charter and by-laws of the Company are in full force and effect. The
Company is not in violation of any material provision of the Company Charter or
its by-laws. The books and records, minute books, stock record books and other
similar records of the Company, all of which have been made available to Medeor,
are true, complete and correct in all material respects.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.3 Corporate Power and Authority. The Company has the requisite
corporate power and authority to execute and deliver this Agreement. The
execution and delivery by the Company of this Agreement, the performance by it
of its obligations hereunder and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate actions
on the part of the Company. This Agreement has been duly executed and delivered
by the Company and constitutes the legal, valid and binding obligations of the
Company, enforceable against it in accordance with their terms, except as the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar Laws now or hereafter in effect relating to creditors’ rights generally
and subject to general principles of equity. The Company's Board of Directors
(the “Company Board”) have approved this Agreement in compliance with the
Company Charter.
 
Section 3.4 Capitalization.
 
(a)       The authorized capital stock of the Company consists of (i)
1,000,000,000 shares of Company Common Stock, of which 24,707,394 shares are
issued and outstanding as of the date hereof, and 286,713,049 shares are
reserved for the conversion of the Company Preferred Stock and the exercise of
Company options and warrants; and (ii) 500,000,000 shares of Company Preferred
Stock, of which 255,000,000 shares are designated as Series A Preferred Stock,
$0.01 par value per share (the "Series A Preferred Stock"), of which 136,041,275
are issued and outstanding as of the date of this Agreement. The capital stock
of the Company is held as of the date hereof by the Persons and in the amount of
shares as set forth in Section 3.4(a) of the Company Disclosure Letter. All
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable and have been issued in compliance with
applicable Laws and all requirements set forth in contracts. There are no
declared or accrued but unpaid dividends or distributions with respect to any
shares of the capital stock of the Company.
 
(b)       Except as provided in the Relmada Stockholders Agreement, which is
attached as Exhibit C hereto (the "Stockholders Agreement"), there are no
preemptive rights or agreements, arrangements or understandings to issue
preemptive rights with respect to the issuance or sale of shares of Company
Common Stock to which the Company is a party or to which it is bound.
 
(c)       The shares of capital stock to be issued to Medeor stockholders in
connection with the Merger will be duly authorized, validly issued, fully paid
and non-assessable and will have been issued in compliance with applicable Laws
and all requirements set forth in contracts to which the Company is a party.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.5 Subsidiaries. The Company does not hold or own, directly or
indirectly, any securities, equity interests or rights in any other corporation,
partnership, joint venture or other Person, and there are no outstanding
contractual obligations of the Company to make any investment (in the form of a
loan, capital contribution or otherwise) in, any other Person.
 
Section 3.6 No Violation. Neither the execution and delivery of this Agreement
by the Company, the performance by the Company of its obligations hereunder and
thereunder, nor the consummation by the Company of the transactions contemplated
hereby, will contravene any provision of the certificate of incorporation or
by-laws of the Company or any organizational documents, (b) violate any Law or
judgment applicable to the Company, (c) result in the creation or imposition of
any Lien (other than Permitted Liens) on any of the property held by the
Company, or (d) require any consent or other action by any Person under, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or give rise to any right of termination,
change of control rights, cancellation, modification, enhancement of rights of
third parties, revocation of grant of rights or assets, placement into or
release from escrow of any assets of the Company or acceleration of any right or
obligation of the Company or a loss of any benefit to which the Company is
entitled under any note, bond, mortgage, indenture, deed of trust, license,
contract, lease, permit, franchise or other instrument or obligation to which
the Company is a party or by which the Company or its properties or assets are
bound or affected (including under any outstanding debt), except for as would
not, individually or in the aggregate, be reasonably expected to have a Company
Material Adverse Effect or any notice or other action the absence of which,
individually or in the aggregate, would not be reasonably expected to have a
Company Material Adverse Effect. As used herein, “Permitted Liens” means with
respect to any Person (A) such imperfections of title, easements, encumbrances
or restrictions which do not materially impair the current use of such Person’s
or any of its Subsidiary’s assets, (B) materialmen’s, mechanics’, carriers’,
workmen’s, warehousemen’s, repairmen’s and other like Liens arising in the
ordinary course of business, or deposits to obtain the release of such Liens,
(C) Liens for Taxes not yet due and payable, or being contested in good faith,
and (D) purchase money Liens incurred in the ordinary course of business.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.7 Approvals. No consent, waiver, approval, order, authorization or
declaration of, filing or registration with, or notice to, any Governmental
Authority or other Person is required to be made, obtained or given by or with
respect to the Company in connection with the execution and delivery by the
Company of this Agreement, the performance by the Company of its obligations
hereunder or the consummation by the Company of the transactions contemplated
hereby, except for (a) such consents, waivers, approvals, orders,
authorizations, declarations, filings, registrations and notices, which if not
obtained or made would not reasonably be expected to have a Company Material
Adverse Effect and (b) the filing of the Certificate of Merger with the
Secretary of State of the State of Delaware.
 
Section 3.8 Financial Statements; No Undisclosed Liabilities.
 
(a) The Company has made available to Medeor true, complete and correct copies
of the Company’s (i) unaudited consolidated balance sheets as of December 31,
2012 and unaudited consolidated statements of income and cash flows for the
years ended December 31, 2012 (the “Company Annual Financial Statements”) and
(ii) an unaudited consolidated balance sheet of the Company (the “Company
Balance Sheet”) as of September 30, 2013 (the “Company Balance Sheet Date”) and
the related unaudited consolidated statements of income and cash flows for the
nine-month period then ended (together with the Company Balance Sheet, the
“Company Interim Financial Information”). The Company Interim Financial
Information and the Company Annual Financial Statements are collectively
referred to herein as the “ Company Financial Statements.” The Company Financial
Statements have been prepared from, and in accordance with, the information
contained in the books and records of the Company, which have been regularly
kept and maintained in accordance with the Company’s normal and customary
practices and applicable accounting practices and fairly present, in all
material respects, the financial condition of the Company as of the dates
thereof and results of operations and cash flows for the periods referred to
therein, and have been prepared in accordance with GAAP, consistently applied
throughout the periods indicated, except (a) as otherwise stated therein (b) for
such normal year-end adjustment (which have not been and will not be material);
and (c) the absence of notes as required by GAAP.
 
(b) Since the Company Balance Sheet Date, the Company has not incurred any
material Liabilities or obligations (whether direct, indirect, accrued or
contingent), except for Liabilities or obligations incurred in the ordinary
course of business and consistent with past practice.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.9 Ordinary Course Operations. Since the Company Balance Sheet Date,
the Company has conducted its business in the ordinary course, consistent with
past practice, and the Company has not taken any action which could reasonably
be expected to result in either a breach of this Agreement by the Company or a
Company Material Adverse Effect.
 
Section 3.10 Intellectual Property Matters.
 
(a)       The Company has made available to Medeor a true, complete and correct
list of all United States, state, foreign and international: (i) patents
(including, without limitation, patent applications) and any material invention
disclosures for patent applications to be filed or under consideration for
filing; (ii) trademark registrations, applications and material unregistered or
common law trademarks; (iii) copyright registrations, applications and material
unregistered copyrights. All such intellectual property rights have been duly
maintained, is valid and subsisting, in full force and effect, has not been
cancelled or abandoned, and has not expired. The Company has not granted to any
third Person any exclusive right with respect to any of the Company’s
intellectual property.
 
(b)       There is no pending or threatened claim against the Company or any
alleging that the Company infringes, misappropriates, dilutes or otherwise
violates any Intellectual Property rights of any third Person, or (ii)
challenging the Company’s rights relating to its intellectual property and, to
the Knowledge of the Company, there is no reasonable basis for a claim regarding
any of the foregoing.
 
Section 3.11 Litigation. (a) There is no action pending or, to the Knowledge of
the Company, threatened in writing against the Company or its properties
(tangible or intangible) or its Directors or corporate officers in their
respective capacities as such or for which the Company is obligated to indemnify
a third party, (b) there is no investigation or other proceeding pending or, to
the Knowledge of the Company, threatened in writing, against the Company, its
officers or Directors in their respective capacities as such or for which the
Company is obligated to indemnify a third party, and (c) no Governmental
Authority has provided the Company with written notice challenging or
questioning in any material respect the legal right of the Company to conduct
its operations as conducted at that time or as presently conducted.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3.12 Compliance with Laws; Permits.
 
(a) The Company is, and since January 1, 2013 has been, in compliance in all
material respects with all Laws applicable thereto, including those applicable
by virtue of a contractual relationship with a third party. The Company is not
in material violation of or in default under, and to the Knowledge of the
Company, no event has occurred which, with the lapse of time or the giving of
notice or both, would result in the material violation of or default under, the
terms of any judgment, order, settlement or decree of any Governmental
Authority.
 
(b) The Company is in possession of all material authorizations, licenses,
permits, certificates, approvals and clearances of any Governmental Authority
necessary for the Company to own, lease and operate its properties or to carry
on its respective businesses substantially as it is being conducted as of the
date hereof (the “Company Permits”), and, to the Knowledge of the Company, all
such Company Permits are valid and in full force and effect.
 
Section 3.13 Taxes. Other than as set forth in Section 3.13 of the Company's
Disclosure Letter, the Company has duly and timely filed (or there has been
filed on its behalf) with the appropriate Governmental Authorities all Tax
Returns (including all relevant elections associated with those Tax Returns)
required to be filed by them or with respect to their income, properties or
operations, and all such Tax Returns are true, complete and correct in all
material respects.
 
Section 3.14 Insurance. The Company has made available to Medeor a true,
complete and correct list of all material insurance policies or binders
maintained by or for the benefit of the Company, its Directors, officers,
employees or agents. All such policies or binders are in full force and effect
and no premiums due and payable thereon are delinquent, (b) there are no pending
material claims against such insurance policies or binders by the Company as to
which the insurers have denied Liability, (c) the Company has complied in all
material respects with the provisions of such policies and (d) there exist no
material claims under such insurance policies or binders that have not been
properly and timely submitted by the Company to its insurers.
 
Section 3.15 Related-Party Transactions. Other than advances to employees in the
ordinary course for travel and similar reimbursable expenses consistent with
Company policy, no employee, officer or Director of the Company or member of his
or her immediate family is currently indebted to the Company. To the Knowledge
of the Company, and except as set forth in Section 3.15 of the Company's
Disclosure Letter, as of the date hereof none of such Persons has any direct or
indirect ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation that competes with the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3.16 Tax Treatment. None of the Company nor any of its Affiliates has
taken or agreed to take any action that is reasonably likely to prevent the
Merger from qualifying as a reorganization within the meaning of Section 368(a)
of the Code.
 
Section 3.17 Disclosure. No representation or warranty by the Company contained
in this Agreement, and no statement of the Company contained in the Company
Disclosure Letter or any other document, certificate or other instrument
delivered or to be delivered by or on behalf of the Company hereunder, contains
or will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary, in light of the circumstances under which it
was or will be made, in order to make the statements herein or therein, not
misleading.
 
Section 3.18 Section 251 of the DGCL. In compliance with Section 251(f) of DGCL,
the Company hereby represents that no vote of its stockholders is necessary to
authorize the Merger pursuant to Section 251 of the DGCL because (1) this
Agreement does not amend in any respect the certificate of incorporation of the
Company, (2) each share of stock of the Company outstanding immediately prior to
the effective date of the Merger is to be an identical outstanding or treasury
share of the Surviving Corporation after the effective date of the merger, and
(3) the authorized unissued shares of the Company's common stock to be issued or
delivered under the plan of merger, including the Merger Consideration, plus
those initially issuable upon conversion of any other shares, securities or
obligations to be issued or delivered under such plan do not exceed 20% of the
Company's common stock outstanding immediately prior to the Effective Date of
the Merger. Accordingly, the Company has adopted this Agreement pursuant to
Subsection (f) of Section 251 of the DGCL.
 
Section 3.19 Title to Assets. The Company owns outright and has good and
marketable title to, a valid leasehold interest in or legally enforceable right
to use, all of the assets reflected on the Company Balance Sheet, free and clear
of all Encumbrances. On the Effective Date, all of the assets and properties of
the Company shall be free and clear of all Encumbrances, other than Permitted
Encumbrances.
 
Section 3.20 Money Laundering. To the Knowledge of the Company, neither the
Company nor any other Person associated with or acting on its behalf has
directly or indirectly (x) made any contribution, gift, bribe, rebate, payoff,
influence payment, kickback, or other payment to any Person, private or public,
domestic or foreign, regardless of form, whether in money, property, or services
(i) in violation of any Law, or (ii) to foreign or domestic government officials
or employees or to foreign or domestic political Parties or campaigns, (y)
violated any applicable export control, money laundering or anti-terrorism Law,
or otherwise taken any action that would be in violation of the Foreign Corrupt
Practices Act of 1977, as amended, or (z) established or maintained any fund or
asset with respect to its business that has not been recorded in its books and
records.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Representations and Warranties of Medeor
 
Medeor represents and warrants to the Company that, except as set forth in the
Disclosure Letter furnished by Medeor to the Company simultaneously with the
execution hereof (the “Medeor Disclosure Letter”), which is hereby incorporated
by reference, the statements contained in this Article IV are true, complete and
correct as of the date hereof, except to the extent such representations and
warranties are specifically made as of a particular date (in which case such
representations and warranties are true, complete and correct as of such date).
As used herein, the term “Medeor Material Adverse Effect” shall mean: (a) any
event, circumstance or occurrence that has resulted in, or would reasonably be
expected to result in, a material adverse effect on the business, results of
operations, tangible assets, and financial condition of Medeor; or (b) any
event, circumstance or occurrence that prevents or materially delays, or would
reasonably be expected to prevent or materially delay, the ability of Medeor to
consummate the Merger.
 
Section 4.1 Organization and Good Standing. Medeor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power and authority to own, operate
and lease its properties and assets and to conduct its business as it is now
being conducted. Medeor is duly qualified or licensed to do business as a
corporation, and is in good standing as a corporation, in every jurisdiction in
which its ownership of property or the character of its business requires such
qualification, except for those jurisdictions in which the failure to be so
qualified or in good standing, individually or in the aggregate, has not had and
would not reasonably be expected to have, a Medeor Material Adverse Effect.
 
Section 4.2 Corporate Records. Copies of the certificate of incorporation (the
“Medeor Charter”) and of the by-laws of Medeor heretofore made available to
Medeor are true, complete and correct copies of such instruments as amended.
Medeor Charter and by-laws of Medeor are in full force and effect. Medeor is not
in violation of any material provision of Medeor Charter or its by-laws. The
books and records, minute books, stock record books and other similar records of
Medeor, all of which have been made available to Medeor, are true, complete and
correct in all material respects.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 4.3 Corporate Power and Authority. Medeor has the requisite corporate
power and authority to execute and deliver this Agreement. The execution and
delivery by Medeor of this Agreement, the performance by it of its obligations
hereunder and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary corporate actions on the part of
Medeor. This Agreement has been duly executed and delivered by Medeor and
constitutes the legal, valid and binding obligations of Medeor, enforceable
against it in accordance with their terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights generally and subject to
general principles of equity. The Board of Directors of Medeor (the “Medeor
Board”) has unanimously approved this Agreement and recommended that the
shareholders of Medeor approve the Merger and other transactions contemplated
hereby.
 
Section 4.4 Capitalization.
 
(a)       The authorized capital stock of Medeor consists of 999,000 shares of
Medeor Common Stock, of which 186,170.17 shares are issued and outstanding (on a
fully diluted basis) as of the date hereof and 1,000 shares of preferred stock,
none of which are issued and outstanding. The capital stock of Medeor is held as
of the date hereof by the Persons and in the amount of shares as set forth in
Section 4.4(a) of the Medeor Disclosure Letter. All outstanding shares of
capital stock of Medeor are duly authorized, validly issued, fully paid and
non-assessable and have been issued in compliance with applicable Laws and all
requirements set forth in contracts. There are no declared or accrued but unpaid
dividends or distributions with respect to any shares of the capital stock of
Medeor.
 
(b)       There are no preemptive rights or agreements, arrangements or
understandings to issue preemptive rights with respect to the issuance or sale
of shares of Medeor Common Stock to which Medeor is a party or to which it is
bound.
 
(c)       Pursuant to Section 2.05, there shall be no Medeor Derivative
Securities outstanding as of the Effective Time.
 
Section 4.5 Subsidiaries. Medeor does not hold or own, directly or indirectly,
any securities, equity interests or rights in any other corporation,
partnership, joint venture or other Person, and there are no outstanding
contractual obligations of Medeor to make any investment (in the form of a loan,
capital contribution or otherwise) in, any other Person.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.6 No Violation. Neither the execution and delivery of this Agreement
by Medeor, the performance by Medeor of its obligations hereunder, nor the
consummation by Medeor of the transactions contemplated hereby, will contravene
any provision of the certificate of incorporation or by-laws of Medeor or any
organizational documents, (b) violate any Law or judgment applicable to Medeor,
(c) result in the creation or imposition of any Lien (other than Permitted
Liens) on any of the property held by Medeor, or (d)require any consent or other
action by any Person under, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or give rise
to any right of termination, change of control rights, cancellation,
modification, enhancement of rights of third parties, revocation of grant of
rights or assets, placement into or release from escrow of any assets of Medeor
or acceleration of any right or obligation of Medeor or a loss of any benefit to
which Medeor is entitled under any note, bond, mortgage, indenture, deed of
trust, license, contract, lease, permit, franchise or other instrument or
obligation to which Medeor is a party or by which Medeor or its properties or
assets are bound or affected (including under any outstanding debt), except for
as would not, individually or in the aggregate, be reasonably expected to have a
Medeor Material Adverse Effect or any notice or other action the absence of
which, individually or in the aggregate, would not be reasonably expected to
have a Medeor Material Adverse Effect.
 
Section 4.7 Approvals. No consent, waiver, approval, order, authorization or
declaration of, filing or registration with, or notice to, any Governmental
Authority or other Person is required to be made, obtained or given by or with
respect to Medeor in connection with the execution and delivery by Medeor of
this Agreement, the performance by Medeor of its obligations hereunder or the
consummation by Medeor of the transactions contemplated hereby, except for (a)
the approval of the Medeor shareholders; (b) the Cornell Consent, (c) such
consents, waivers, approvals, orders, authorizations, declarations, filings,
registrations and notices, which if not obtained or made would not reasonably be
expected to have a Medeor Material Adverse Effect and (d) the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 4.8 Financial Statements; No Undisclosed Liabilities.
 
(a)       Medeor has made available to the Company true, complete and correct
copies of Medeor’s (i) unaudited consolidated balance sheets as of June 30, 2013
and June 30, 2012, and unaudited consolidated statements of income and cash
flows for the years ended June 30, 2012 and 2013 (the “Medeor Annual Financial
Statements”) and (ii) an unaudited consolidated balance sheet of Medeor (the
“Medeor Balance Sheet”) as of September 30, 2013 (the “Medeor Balance Sheet
Date”) and the related unaudited consolidated statements of income and cash
flows for the three-month period then ended (together with the Medeor Balance
Sheet, the “Medeor Interim Financial Information”). The Medeor Interim Financial
Information and the Medeor Annual Financial Statements are collectively referred
to herein as the “Medeor Financial Statements.” The Medeor Financial Statements
have been prepared from, and in accordance with, the information contained in
the books and records of Medeor, which have been regularly kept and maintained
in accordance with Medeor’s normal and customary practices and applicable
accounting practices and fairly present, in all material respects, the financial
condition of Medeor as of the dates thereof and results of operations and cash
flows for the periods referred to therein, and have been prepared in accordance
with GAAP, consistently applied throughout the periods indicated, except (a) as
otherwise stated therein (b) for such normal year-end adjustment (which will not
be material); and (c) the absence of notes as required by GAAP.
 
(b)       Since the Medeor Balance Sheet Date, Medeor has not incurred any
material Liabilities or obligations (whether direct, indirect, accrued or
contingent), except for Liabilities or obligations incurred in the ordinary
course of business and consistent with past practice.
 
Section 4.9 Ordinary Course Operations. Since the Medeor Balance Sheet Date,
Medeor has conducted its business in the ordinary course, consistent with past
practice, and Medeor has not taken any actions which could reasonably be
expected to result in either a breach of this Agreement or a Medeor Material
Adverse Effect.
 
Section 4.10 Intellectual Property Matters.
 
(a)       Medeor has made available to the Company a true, complete and correct
list of all United States, state, foreign and international: (i) patents
(including, without limitation, patent applications) and any material invention
disclosures for patent applications to be filed or under consideration for
filing; (ii) trademark registrations, applications and material unregistered or
common law trademarks; (iii) copyright registrations, applications and material
unregistered copyrights. All such intellectual property rights have been duly
maintained, are valid and subsisting, in full force and effect, have not been
cancelled or abandoned, and have not expired. Other than pursuant to the Initial
D-Meth License Agreement, Medeor has not granted to any third Person any
exclusive right with respect to any of Medeor’s intellectual property.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)       There is no pending or threatened claim against Medeor or any claim
alleging that Medeor infringes, misappropriates, dilutes or otherwise violates
any Intellectual Property rights of any third Person, or (ii) challenging
Medeor’s rights relating to its intellectual property and, to the Knowledge of
Medeor, there is no reasonable basis for a claim regarding any of the foregoing.
 
Section 4.11 Litigation. There is no action pending or, to the Knowledge of
Medeor, threatened in writing against Medeor or its properties (tangible or
intangible) or its Directors or corporate officers in their respective
capacities as such or for which Medeor is obligated to indemnify a third party,
(b) there is no investigation or other proceeding pending or, to the Knowledge
of Medeor, threatened in writing, against Medeor, its officers or Directors in
their respective capacities as such or for which Medeor is obligated to
indemnify a third party, and (c) no Governmental Authority has provided Medeor
with written notice challenging or questioning in any material respect the legal
right of Medeor to conduct its operations as conducted at that time or as
presently conducted.
 
Section 4.12 Compliance with Laws; Permits.
 
(a)       Medeor is, and since January 1, 2011 has been, in compliance in all
material respects with all Laws applicable thereto, including those applicable
by virtue of a contractual relationship with a third party. Medeor is not in
material violation of or in default under, and to the Knowledge of Medeor, no
event has occurred which, with the lapse of time or the giving of notice or
both, would result in the material violation of or default under, the terms of
any judgment, order, settlement or decree of any Governmental Authority.
 
(b)       Medeor is in possession of all material authorizations, licenses,
permits, certificates, approvals and clearances of any Governmental Authority
necessary for Medeor to own, lease and operate its properties or to carry on its
respective businesses substantially as it is being conducted as of the date of
the Merger Agreement (the “Medeor Permits”), and, to the Knowledge of Medeor,
all such Medeor Permits are valid and in full force and effect.
 
Section 4.13 Taxes. Medeor has duly and timely filed (or there has been filed on
its behalf) with the appropriate Governmental Authorities all Tax Returns
(including all relevant elections associated with those Tax Returns) required to
be filed by them or with respect to their income, properties or operations, and
all such Tax Returns are true, complete and correct in all material respects.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 4.14 Insurance. Medeor has made available to the Company a true,
complete and correct list of all material insurance policies or binders
maintained by or for the benefit of Medeor, its Directors, officers, employees
or agents. All such policies or binders are in full force and effect and no
premiums due and payable thereon are delinquent, (b) there are no pending
material claims against such insurance policies or binders by Medeor as to which
the insurers have denied Liability, (c) Medeor has complied in all material
respects with the provisions of such policies and (d) there exist no material
claims under such insurance policies or binders that have not been properly and
timely submitted by Medeor to its insurers.
 
Section 4.15 Related-Party Transactions. Other than advances to employees in the
ordinary course for travel and similar reimbursable expenses consistent with
Medeor policy, no employee, officer or Director of Medeor or member of his or
her immediate family is currently indebted to Medeor. To the Knowledge of
Medeor, as of the date hereof none of such Persons has any direct or indirect
ownership interest in any firm or corporation with which Medeor is affiliated or
with which Medeor has a business relationship, or any firm or corporation that
competes with Medeor.
 
Section 4.16 Tax Treatment. None of Medeor nor any of its Affiliates has taken
or agreed to take any action that is reasonably likely to prevent the Merger
from qualifying as a reorganization within the meaning of Section 368(a) of the
Code.
 
Section 4.17 Disclosure. No representation or warranty by Medeor contained in
this Agreement, and no statement of Medeor contained in Medeor Disclosure Letter
or any other document, certificate or other instrument delivered or to be
delivered by or on behalf of Medeor hereunder, contains or will contain any
untrue statement of a material fact or omits or will omit to state any material
fact necessary, in light of the circumstances under which it was or will be
made, in order to make the statements herein or therein, not misleading.
 
Section 4.18. Exemption from Registration. Medeor understands and agrees that
the shares of Relmada's common stock to be issued pursuant to this Agreement
have not been registered under the Securities Act of 1933, as amended (the
"Securities Act") or the securities laws of any state of the U.S. and that the
issuance of the Merger Consideration is being effected in reliance upon an
exemption from registration afforded under Section 4(2) of the Securities Act
for transactions by an issuer not involving a public offering.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 4.19. Title to Assets. Medeor owns outright and has good and marketable
title to, a valid leasehold interest in or legally enforceable right to use, all
of the assets reflected on the Medeor Balance Sheet, free and clear of all
Encumbrances. On the Effective Date, all of the assets and properties of Medeor
shall be free and clear of all Encumbrances, other than Permitted Encumbrances.
 
Section 4.20. Money Laundering. To the Knowledge of Medeor, neither Medeor nor
any other Person associated with or acting on its behalf has directly or
indirectly (x) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, domestic
or foreign, regardless of form, whether in money, property, or services (i) in
violation of any Law, or (ii) to foreign or domestic government officials or
employees or to foreign or domestic political Parties or campaigns, (y) violated
any applicable export control, money laundering or anti-terrorism Law, or
otherwise taken any action that would be in violation of the Foreign Corrupt
Practices Act of 1977, as amended, or (z) established or maintained any fund or
asset with respect to its business that has not been recorded in its books and
records.
 
ARTICLE V
 
Covenants
 
Section 5.01 Stockholder Approval. Subject to the terms set forth in this
Agreement and in accordance with Section 228 of the DGCL, Medeor shall take all
action reasonably necessary to obtain, from its shareholders owning at least a
majority of its issued and outstanding common stock, written consent to the
Merger, this Agreement, all of the transactions contemplated hereby and to
become a party to the Stockholders Agreement (the "Stockholders Consent") as
soon as reasonably practicable, and in any event no later than December 30,
2013. In connection therewith, following receipt of the Stockholders Consent,
Medeor shall mail notice to all of its stockholders who did not provide their
written consent describing the approved resolutions in compliance with Section
228(e) of the DGCL. The Parties shall take all necessary and appropriate action
to cause the Merger to become effective as soon as practicable in accordance
with Section 251 of the DGCL.
 
Section 5.02 Public Announcements. Any press release with respect to this
Agreement and the transactions contemplated hereby shall be mutually agreed upon
by the Company and Medeor. Except to the extent previously disclosed or to the
extent the Parties are required by applicable law or regulation to make
disclosure, prior to Closing, no party shall issue any statement or
communication to the public regarding the transaction contemplated herein
without the consent of the other Party, which consent shall not be unreasonably
withheld, conditioned or delayed. To the extent either Party believes it is
required by law or regulation to make disclosure regarding the transaction, it
shall, if possible, immediately notify the other Party prior to such disclosure
and provide the opportunity for the other Party to make reasonable comments to
such disclosure.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 5.03 Further Assurances. At and after the Effective Time, the officers
and directors of the Surviving Corporation shall be authorized to execute and
deliver, in the name and on behalf of Medeor, any deeds, bills of sale,
assignments or assurances and to take and do, in the name and on behalf of
Medeor, any other actions and things to vest, perfect or confirm of record or
otherwise in the Surviving Corporation any and all right, title and interest in,
to and under any of the rights, properties or assets of Medeor acquired or to be
acquired by the Surviving Corporation as a result of, or in connection with, the
Merger to carry out the spirit of this Agreement.
 
Section 5.04 Corporate Examinations and Investigations. Prior to the Closing,
each Party shall be entitled, through its employees and representatives, to make
such investigations and examinations of the books, records and financial
condition of the Company and Medeor as each party may reasonably request. In
order that each Party may have the full opportunity to do so, the Company and
Medeor shall furnish each Party and its representatives during such period with
all such information concerning the affairs of the Company or Medeor as each
party or its representatives may reasonably request and cause the Company or
Medeor and their respective officers, employees, consultants, agents,
accountants and attorneys to cooperate fully with each Party’s representatives
in connection with such review and examination and to make full disclosure of
all information and documents requested by each Party and/or its
representatives. Any such investigations and examinations shall be conducted at
reasonable times and under reasonable circumstances, it being agreed that any
examination of original documents will be at each Party’s premises, with copies
thereof to be provided to each party and/or its representatives upon request.
 
Section 5.05 Cooperation; Consents. Prior to the Closing, each party shall
cooperate with the other parties and shall (i) in a timely manner make all
necessary filings with, and conduct negotiations with, all authorities and other
Persons the consent or approval of which, or the license or permit from which is
required for the consummation of the Merger and (ii) provide to each other party
such information as the other party may reasonably request in order to enable it
to prepare such filings and to conduct such negotiations.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 5.06 Conduct of Business. Subject to the provisions hereof, from the
date hereof through the Effective Date, each Party hereto shall (i) conduct its
business in the ordinary course and in such a manner so that the representations
and warranties contained herein shall continue to be true and correct in all
material respects as of the Closing as if made at and as of the Closing and (ii)
not enter into any material transactions or incur any material liability (except
in the ordinary course of its business) not required or specifically
contemplated hereby, without first obtaining the written consent of the Company,
on the one hand, and Medeor, on the other hand. Without the prior written
consent of the Company or Medeor, except as required or specifically
contemplated hereby, each party shall not undertake or fail to undertake any
action if such action or failure would render any of said warranties and
representations untrue in any material respect as of the Closing.
 
Section 5.07 Litigation. From the date hereof through the Closing, each Party
shall promptly notify the representative of the other Party of any known
Proceeding which after the date hereof are threatened or commenced against such
party or any of its affiliates or any officer, director, employee, consultant,
agent or shareholder thereof, in their capacities as such, which, if decided
adversely, could reasonably be expected to have a Material Adverse Effect upon
the condition (financial or otherwise), assets, liabilities, business,
operations or prospects of such Party.
 
Section 5.08 Notice of Default. From the date hereof through the Closing, each
Party hereto shall give to the representative of the other Party prompt written
notice of the occurrence or existence of any event, condition or circumstance
occurring which would constitute a violation or breach of this Agreement by such
Party or which would render inaccurate in any material respect any of such
Party’s representations or warranties herein.
 
Section 5.09 Private Financing. Prior to the Effective Time, the Company shall
not issue any shares of its common stock at a price per share less than $0.08.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 5.10 Secretary of State Filing. The Parties agree to file this Agreement
and any other documents required to be filed pursuant to Section 251 of the DGCL
with Delaware's Secretary of State to effectuate the Merger.
 
Section 5.11 Indemnification of Medeor Directors and Officers.
 
(a)      For a period of six (6) years from and after the Effective Time, the
Company agrees to indemnify and hold harmless all past and present directors,
officers and employees of Medeor (collectively, the "Indemnitees") to the same
or greater extent such persons are indemnified as of the date hereof by the
Company pursuant to the Company Charter, the Company's By-laws and
indemnification agreements, if any, in existence on the date hereof, for acts or
omissions in such person's capacity as director, officer or employee of Medeor,
occurring at or prior to the Effective Time; provided, however, that the Company
agrees to indemnify and hold harmless such persons to the fullest extent
permitted by Law for acts or omissions occurring in connection with the approval
of this Agreement and the consummation of the transactions contemplated hereby.
Notwithstanding anything to the contrary set forth in this Agreement, the
Surviving Corporation (i) shall not be liable for any settlement effected
without its prior written consent (which consent shall not be unreasonably
withheld, delayed or conditioned) and (ii) shall not have any obligation
hereunder to any Indemnitee (x) to the extent that a court of competent
jurisdiction shall determine in a final and non-appealable order that such
indemnification is prohibited by applicable Law or (y) with respect to any claim
finally determined to arise out of or relate to any fraud, willful
misrepresentation or gross negligence of the Indemnitee, in each case of which
the Indemnitee shall promptly refund to the Surviving Corporation the amount of
all such expenses theretofore advanced pursuant hereto, if any or for which.
 
(b)      In the event the Surviving Corporation (a) consolidates with or merges
into any other Person and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (b) transfers all or substantially
all of its properties and assets to any person, then, and in each such case,
proper provisions shall be made so that such continuing or surviving corporation
or entity or transferee of such assets, as the case may be, shall assume the
obligations set forth in this Section 5.11.
 
(c)      The obligations under this Section 5.11 shall not be terminated or
modified in such a manner as to adversely affect any indemnitee to whom this
Section 5.11 applies without the consent of such affected indemnitee (it being
expressly agreed that the indemnitees to whom this Section applies shall be
third party beneficiaries of this Section 5.11)
 
 
25

--------------------------------------------------------------------------------

 
 
Section 5.12 Tax Matters. Each Party shall use its reasonable best efforts to
cause the Merger to qualify, and will not knowingly take any actions or cause
any actions to be taken which could reasonably be expected to prevent the Merger
from qualifying, as a reorganization within the meaning of Section 368(a) of the
Code. Medeor and the Company shall each cause all Tax Returns relating to the
Merger to be filed on the basis of treating the Merger as a reorganization under
section 368(a) of the Code.
 
Section 5.13 Assistance with Post-Closing Transactions, Reporting and Filings.
Upon the reasonable request of the Company, after the Closing Date, the Chief
Executive Officer of Medeor immediately prior to the Closing Date, shall use her
reasonable best efforts to provide such information available to her, including
information, filings, reports, financial statements or other circumstances of
Medeor occurring, reported or filed prior to the Closing, as may be necessary or
required by the Company for the preparation of the post-Closing Date reports
that the Company is required to file with Cornell (as hereinafter defined) to
remain in compliance and current with its reporting requirements under the
Cornell Agreement (as hereinafter defined), or filings required to address and
resolve matters as may relate to the period prior to the Closing, as well as any
filings or documents required to be submitted relating to the Cornell License or
required under the Cornell Agreement as required to address and resolve matters
as may relate to the period and any actions taken prior to the Closing.
 
ARTICLE VI
 
Conditions
 
Section 6.01 Conditions to Each Party's Obligation to Effect the Merger. The
respective obligations of each Party to effect the Merger is subject to the
satisfaction or, if permissible, waiver on or prior to the Closing Date of each
of the following conditions:
 
(a)      Medeor Stockholder Approval. This Agreement will have been duly adopted
by Medeor's stockholders pursuant to Section 251 and Section 228 of the DGCL.
Such approval must also include each Medeor stockholder's agreement to become a
party to the Stockholders Agreement and be bound by the terms thereof.
 
(b)      No Injunctions, Restraints or Illegality. No Governmental Entity having
jurisdiction over either Party shall have enacted, issued, promulgated, enforced
or entered any Laws or Orders, whether temporary, preliminary or permanent, that
make illegal, enjoin or otherwise prohibit consummation of the Merger or the
other transactions contemplated by this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)      Cornell Consent and Agreement. Medeor shall have obtained the written
consent of Cornell University (the "Cornell Consent"), as required pursuant to
Section 10.3 of that certain Amended And Restated License Agreement by and
between Medeor and Cornell University, as represented by its Cornell Center for
Technology Enterprise and Commercialization (hereinafter “Cornell”) effective
April 17, 2012 (Our ref.: CCTEC D-2051 (Contract 2012-11-08105)) (the "Cornell
Agreement"), expressly permitting Medeor to assign, directly or indirectly, all
of its rights and obligations under the Cornell Agreement to the Company and
agreeing to amend certain subsections of Section 3.3 of the Cornell Agreement,
with such agreement to the amendment to be in the form of a signed Amendment, in
a form and substance reasonably satisfactory to the Company.
 
(d)     Assignment and Assumption Agreement. In furtherance of the Cornell
Consent and to facilitate the assignment of rights contemplated thereby, the
Parties shall enter into an Assignment and Assumption agreement, in a form
substantially similar to Exhibit A attached hereto.
 
(e)      No Force Majeure Event. There shall not have been any delay, error,
failure or interruption in the conduct of the business of the Company or Medeor,
or any loss, injury, delay, damage, distress, or other casualty, due to force
majeure including but not limited to (a) acts of God; (b) fire or explosion; (c)
war, acts of terrorism or other civil unrest; or (d) national emergency.
 
Section 6.02 Conditions Precedent to Company. In addition to the obligations and
conditions set forth in Section 6.01 above, the Company's obligation to effect
the Merger and to take the other actions required to be taken by the Company in
advance of or at the Closing Date is subject to the satisfaction, at or prior to
the Closing Date, of each of the following conditions (any of which may be
waived by the Company, in whole or in part):
 
(a)      Representations and Warranties. Each of the representations and
warranties of Medeor contained in this Agreement shall be true and correct in
all respects (without regard to any materiality qualifications contained
therein) as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date (except that those representations and
warranties that address matters only as of a particular date need only speak to
that date), unless the failure to be true and correct would not constitute a
Medeor Material Adverse Effect.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)      Agreements and Covenants. Medeor shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Effective
Time.
 
(c)      No Medeor Material Adverse Effect. Since the date of this Agreement,
there shall not have occurred a Medeor Material Adverse Effect.
 
(d)      Consents and Approvals. All material consents, approvals and
authorizations listed on the Medeor Disclosure Letter shall have been obtained.
 
(e)      Court Proceedings. No action or claim shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would (i)
prevent consummation of any of the transactions contemplated by this Agreement;
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation thereof; or (iii) affect adversely the right or
powers of the Surviving Corporation to own, operate or control the combined
company following the Merger, and no such injunction, judgment, order, decree,
ruling or charge shall be in effect.
 
(f)      Certificate of Officer. Medeor shall have delivered to the Company, a
certificate executed by an officer of Medeor, certifying the satisfaction of the
conditions specified in (a) through (d).
 
(g)      Documents. Medeor shall have delivered to the Company at the Closing:
(i) a Secretary’s Certificate, dated as of the Closing Date, certifying attached
copies of (A) the Organizational Documents of Medeor, (B) the resolutions of the
Medeor Board of Directors approving this Agreement and the transactions
contemplated hereby; and (C) the incumbency of each authorized officer of Medeor
signing this Agreement and any other agreement or instrument contemplated hereby
to which Medeor is a party; (ii) a Certificate of Good Standing of Medeor that
is dated within three (3) business days of the Closing; (iii) the Medeor
Disclosure Letter; (iv) all contracts, documents, files and records that are
necessary for the Surviving Company to carry out Medeor's business, including
but not limited to the business related to the license granted pursuant to the
Assignment and Assumption Agreement; and (v) such other documents as the Company
may reasonably request.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 6.03 Conditions Precedent of Medeor. In addition to the obligations and
conditions set forth in Section 6.01 above, Medeor's obligation to effect the
Merger and take the other actions required to be taken by Medeor in advance of
or at the Closing Date are subject to the satisfaction, at or prior to the
Closing Date, of each of the following conditions (any of which may be waived by
Medeor, in whole or in part):
 
(a)      Representations and Warranties. Each of the representations and
warranties of the Company contained in this Agreement shall be true and correct
in all respects (without regard to any materiality qualifications contained
therein) as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date (except that those representations and
warranties that address matters only as of a particular date need only speak to
that date), unless the failure to be true and correct would not constitute a
Company Material Adverse Effect.
 
(b)      Agreements and Covenants. The Company shall have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Effective
Time.
 
(c)      No Company Material Adverse Effect. Since the date of this Agreement,
there shall not have occurred a Company Material Adverse Effect.
 
(d)      Consents and Approvals. All material consents, approvals and
authorizations listed on the Company Disclosure Letter shall have been obtained.
 
(e)      Court Proceedings. No action or claim shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would (i)
prevent consummation of any of the transactions contemplated by this Agreement;
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation thereof; or (iii) affect adversely the right or
powers of the Surviving Corporation to own, operate or control the combined
company following the Merger, and no such injunction, judgment, order, decree,
ruling or charge shall be in effect.
 
 
29

--------------------------------------------------------------------------------

 
 
(f)      Certificate of Officer. The Company shall have delivered to Medeor a
certificate executed by an officer of the Company certifying the satisfaction of
the conditions specified in (a) through (d).
 
(g)      Documents. The Company shall have delivered to Medeor at the Closing:
(i) a Secretary’s Certificate, dated as of the Closing Date, certifying attached
copies of (A) the Organizational Documents of the Company, (B) the resolutions
of the Company Board of Directors approving this Agreement and the transactions
contemplated hereby; and (C) the incumbency of each authorized officer of the
Company signing this Agreement and any other agreement or instrument
contemplated hereby to which the Company is a party; (ii) a Certificate of Good
Standing of the Company that is dated within three (3) business days of the
Closing; (iii) the Company Disclosure Letter; and (iv) such other documents as
Medeor may reasonably request.
 
ARTICLE VII
 
Termination, Amendment and Waiver
 
Section 7.01 Termination By Mutual Consent. This Agreement may be terminated,
and the transactions contemplated by this Agreement may be abandoned, at any
time prior to the Effective Time (notwithstanding any approval of this Agreement
by Medeor's stockholders) by mutual written consent of the Company and Medeor.
 
Section 7.02 Termination By Either the Company or Medeor. This Agreement may be
terminated, and the transactions contemplated by this Agreement may be
abandoned, at any time prior to the Effective Time (notwithstanding any approval
of this Agreement by the stockholders of the Company) by either the Company or
Medeor if any Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any Law or Order making illegal,
permanently enjoining or otherwise permanently prohibiting the consummation of
the Merger or the other transactions contemplated hereby, and such Law or Order
shall have become final and nonappealable; provided, however, that the right to
terminate this Agreement pursuant to this Section shall not be available to any
party whose breach of any representation, warranty, covenant or agreement set
forth in this Agreement has been the cause of, or resulted in, the issuance,
promulgation, enforcement or entry of any such Law or Order.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 7.03 Termination by Medeor. This Agreement may be terminated, and the
transactions contemplated by this Agreement may be abandoned, at any time prior
to the Effective Time by Medeor (notwithstanding any approval of this Agreement
by Medeor's stockholders), if the Company shall have breached or failed to
perform in any material respect any of their covenants and agreements set forth
in this Agreement or the Assignment and Assumption Agreement, which breach or
failure to perform would give rise to the failure of a condition to the
obligations of Medeor to consummate the Merger (or if curable, such breach or
failure to perform has not been cured within 20 Business Days after its receipt
of written notice thereof from Medeor).
 
Section 7.04 Termination by the Company. This Agreement may be terminated by the
Company at any time prior to the Effective Time by the Company (notwithstanding
any approval of this Agreement by Medeor's stockholders) if Medeor shall have
breached or failed to perform in any material respect any of their covenants and
agreements set forth in this Agreement or the Assignment and Assumption
Agreement, which breach or failure to perform would give rise to the failure of
a condition to the obligations of the Company to consummate the Merger (or if
curable, such breach or failure to perform has not been cured within 20 Business
Days after its receipt of written notice thereof from the Company).
 
Section 7.05 Amendment. Subject to applicable Law and except as otherwise
provided in this Agreement, this Agreement may be amended or supplemented in any
and all respects, whether before or after the Effective Time or any vote or
consent of Medeor's stockholders contemplated hereby, by written agreement
signed by each of the parties hereto; provided, however, that following the
adoption of this Agreement by Medeor's stockholders and prior to the Effective
Date, no amendments shall be made which by Law requires further approval by such
holders without obtaining such further approval.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 7.06 Waiver. At any time prior to the Effective Time, either Party
hereto may (a) extend the time for the performance of any of the obligations or
other acts of the other Party, (b) waive any inaccuracies in the representations
and warranties of the other Party contained herein or in any document delivered
pursuant hereto, and (c) waive compliance by the other Party with any of the
agreements or conditions contained herein; provided, however, that after any
approval of the transactions contemplated by this Agreement by the stockholders
of Medeor, there may not be, without further approval of such stockholders, any
extension or waiver of this Agreement or any portion thereof which, by Law
requires further approval by the Medeor stockholders. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party or parties to be bound thereby, but such extension or waiver or
failure to insist on strict compliance with an obligation, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.
 
ARTICLE VIII
 
Miscellaneous
 
Section 8.01 Interpretation; Construction.
 
(a)           All headings herein are for convenience of reference only, do not
constitute part of this Agreement and shall not be deemed to limit or otherwise
affect any of the provisions hereof. Where a reference in this Agreement is made
to a Section, Exhibit or Schedule, such reference shall be to a Section of,
Exhibit to or Schedule of this Agreement unless otherwise indicated. Whenever
the words "include," "includes" or "including" are used in this Agreement, they
shall be deemed to be followed by the words "without limitation." A reference in
this Agreement to $ or dollars is to U.S. dollars. The words "hereof," "herein"
and "hereunder" and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. References to "this Agreement" shall include the Company Schedules
and Medeor's Schedules.
 
(b)           The Parties have participated jointly in negotiating and drafting
this Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 8.02 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of Laws of
any jurisdiction other than those of the State of Delaware. The Parties do
hereby consent and submit to the venue and jurisdiction of the State or Federal
Courts residing in New York, New York as the sole and exclusive forum for such
matters of disputes, and further agree that, in the event of any action or suit
as to any matters of dispute among the Parties, service of process may be made
upon the other party by mailing a copy of the summons and/or complaint to the
other party at the address set forth herein. Notwithstanding anything to the
contrary contained herein, the Parties may seek equitable relief, or enforce any
final judgment of any such federal or state court residing in New York, New
York, in any other jurisdiction in any manner provided by applicable law.
 
Section 8.03 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.
 
Section 8.04 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient, or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses set forth on the Signature Page hereto (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
8.04):
 
 
33

--------------------------------------------------------------------------------

 
 
Section 8.05 Entire Agreement. This Agreement and the Assignment and Assumption
Agreement (including the Exhibits and Schedules hereto and thereto), constitute
the entire agreement among the parties with respect to the subject matter of
this Agreement and supersede all other prior agreements and understandings, both
written and oral, among the parties to this Agreement with respect to the
subject matter of this Agreement. In the event of any inconsistency between the
statements in the body of this Agreement, the Assignment and Assumption
Agreement and the Schedules hereto and thereto, the statements in the body of
this Agreement will control.
 
Section 8.06 No Third Party Beneficiaries. Except for the indemnification rights
of the Medeor Directors and officers pursuant to Section 5.11, this Agreement is
for the sole benefit of the Parties and their permitted assigns and respective
successors and nothing herein, express or implied, is intended to or shall
confer upon any other Person or entity any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
 
Section 8.07 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 8.08 Assignment. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither party may assign its rights or obligations hereunder without
the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, that the Company and the
Surviving Corporation may, without the prior written consent of Medeor, assign
all or any portion of its rights under this Agreement to a direct or indirect
wholly-owned subsidiary. No assignment shall relieve the assigning party of any
of its obligations hereunder.
 
Section 8.09 Remedies. Except as otherwise provided in this Agreement, any and
all remedies expressly conferred upon a party to this Agreement will be
cumulative with, and not exclusive of, any other remedy contained in this
Agreement, at Law or in equity. The exercise by a Party to this Agreement of any
one remedy will not preclude the exercise by it of any other remedy.
 
Section 8.10 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof in any federal court located in the State of Delaware or any Delaware
state court, in addition to any other remedy to which they are entitled at Law
or in equity.
 
Section 8.11 Counterparts; Effectiveness. This Agreement may be executed in any
number of original or facsimile counterparts, all of which will be one and the
same agreement. This Agreement will become effective when each party to this
Agreement will have received counterparts signed by all of the other parties.
 
Section 8.12 General Survival. The Parties agree that, regardless of any
investigation made by the Parties, the representations and warranties of the
Parties contained in this Agreement shall survive the execution and delivery of
this Agreement for a period beginning on the date hereof and ending at the
Effective Time except that (a) the representations and warranties set forth in
Article IV shall survive for six (6) years following the Effective Date, (b) any
intentional misrepresentation of which the party making such representation had
knowledge prior to the Effective Date shall survive for one (1) year following
the Effective Date, and (c) any misrepresentation of which the party not making
such representation had knowledge prior to the Effective Date shall not survive
the Effective Date but only to the extent of the party not making such
representation’s actual knowledge. All of the covenants, agreements and
obligations of the Parties contained in this Agreement or any other document,
certificate, schedule or instrument delivered or executed in connection herewith
shall survive: (a) until fully performed or fulfilled, unless non-compliance
with such covenants, agreements or obligations is waived in writing by the party
or parties entitled to such performance, or (b) if not fully performed or
fulfilled, until the expiration of the relevant statute of limitations.
 
Signatures on next page.
 
 
 
35

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.
 

 
RELMADA THERAPEUTICS, INC.
           
By:
/s/ Sergio Traversa     Name:  Sergio Traversa     Title:  CEO  

 

 
MEDEOR, INC.
           
By:
/s/ Valerie Debler     Name:  Valerie Debler     Title:  CEO  


 
 
36

--------------------------------------------------------------------------------

 
 
Annex I
Definitions
 
(a)           Defined Terms
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person.
 
"Assignment and Assumption Agreement" means that certain Assignment and
Assumption Agreement, dated on even date herewith, between the Company and
Medeor.
 
"Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York, New York are open for the general transaction of business.
 
“Contract” means any contract, agreement, license, indenture, note, bond, loan,
instrument, lease, commitment, work order, task order, purchase order, statement
of work, understanding or other arrangement, whether, express or implied,
written or oral.
 
"Cornell License" means the license granted pursuant to the Cornell Agreement,
as defined in Section 6.01(c).
 
“Encumbrances” means any mortgage, pledge, security interest, encumbrance, lien,
claim, option, easement, deed of trust, right-of-way, encroachment, restriction
on transfer (such as a right of first refusal or other similar rights), defect
of title or charge of any kind, whether voluntary or involuntary, on any of the
assets, properties or securities of the Companies, including any conditional
sale or other title retention agreement, any lease in the nature thereof and the
filing of, or agreement to give, any financing statement under the Uniform
Commercial Code of any jurisdiction.
 
“GAAP” shall mean U.S. generally accepted accounting principles as are in effect
from time to time applied on a consistent basis both as to classification of
items and amounts.
 
“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, bureau, board, commission, department, official, regulator,
quasi-governmental authority, or other instrumentality of the United States, any
foreign country or any domestic or foreign state, county, city, town, borough,
village, district or other political subdivision and shall include any stock
exchange, quotation service, FINRA and the United States Patent and Trademark
Office.
 
 
37

--------------------------------------------------------------------------------

 
 
“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
and accrued expenses incurred in the ordinary course of business and due within
six (6) months of the incurrence thereof) which would appear as liabilities on a
balance sheet of such Person, (e) all obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(g) all obligations of such Person with respect to guarantees of Indebtedness of
another Person, (h) the principal portion of all Capital Lease Obligations plus
any accrued interest thereon, (i) all net obligations of such Person under
hedging agreements, (j) the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) all preferred equity securities issued by such Person and which by the terms
thereof are (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration at any time,
(l) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product plus any accrued interest thereon, (m) all obligations of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer and (n) obligations of such Person under non-compete
agreements to the extent such obligations are quantifiable contingent
obligations of such Person under GAAP principles.
 
 
38

--------------------------------------------------------------------------------

 
 
“Intellectual Property” shall mean all of the following items, along with all
income, royalties, damages and payments due or payable at the Closing or
thereafter, including damages and payments for past, present or future
infringements or misappropriations thereof, the right to sue and recover for
past infringements or misappropriations thereof and any and all corresponding
rights or interests that, now or hereafter, may be secured throughout the world:
(i) patents, patent applications, patent disclosures and inventions (whether or
not patentable and whether or not reduced to practice) and any reissue,
continuation, continuation-in-part, division, revision, extension or
reexamination thereof; (ii) trademarks, service marks, trade dress, logos, trade
names and Medeor's names, together with all translations, adaptations,
derivations, and combinations, including all goodwill associated therewith;
(iii) copyrights, registered or unregistered and copyrightable works; (iv)
domain names; (v) mask works; (vi) all registrations, applications and renewals
for any of the foregoing; (vii) trade secrets, including those trade secrets
defined in the Uniform Trade Secrets Act and under corresponding foreign
statutory and common law, and confidential information (including ideas,
formulae, compositions, know-how, manufacturing and production processes and
techniques, research and development information, drawings, specifications,
designs, plans, proposals, technical data, financial, business and marketing
information and plans, and customer and supplier lists, pricing and cost
information, and related information); (viii) computer software and software
systems (including data compilations, databases and related documentation); (ix)
rights of publicity, persona rights or other rights to use indicia of any
Person’s personality; (x) licenses or other agreements to or from third parties
regarding the foregoing; and (xi) all copies and tangible embodiments of the
foregoing (in whatever form or medium).
 
“IRS” means the U.S. Internal Revenue Service.
 
“Knowledge” means, with respect to Medeor, the actual knowledge of Valerie
Debbler, and with respect to the Company, the actual knowledge of any officer,
executive employee or director of the Company after due inquiry.
 
“Laws” (or “Law” where the context requires) shall mean applicable
international, multinational, national, foreign, federal, state, municipal,
local (or other political subdivision) or administrative law, constitution,
statute, code, ordinance, rule, regulation, requirement, standard, policy, or
guidance having the force of law, treaty, judgment, order, injunction, award and
decree of any kind of nature whatsoever including any judgment or principle of
common law.
 
 
39

--------------------------------------------------------------------------------

 
 
“Legal Proceeding” means any action, suit, litigation, investigation or
judicial, administrative or arbitration inquiry or proceeding.
 
“Liability” means any Liability, claim, loss, damage, deficiency, obligation or
responsibility, known or unknown, (whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether secured or
unsecured, whether liquidated or unliquidated, and whether due or to become
due), including any Liability for Taxes, other governmental charges or lawsuits
brought, whether or not of a kind required by GAAP to be set forth on a
financial statement.
 
“Licenses” means all licenses, sublicenses, concessions and other agreements,
including all amendments, extensions, renewals, guaranties and other agreements
with respect thereto, pursuant to which Medeor has licensed any Purchased Asset,
including any Intellectual Property.
 
“Material Contract” means each Contract to which either Party is a party which
requires the payment during the term thereof in excess of $25,000.
 
“Order” means any enforceable award, decision, injunction, judgment, order,
ruling, subpoena or verdict entered, issued, made or rendered by any court,
administrative agency, other Governmental or Regulatory Authority or by any
arbitrator.
 
“Ordinary Course” means, with respect to any Person, in the ordinary course of
that Person’s business consistent with past practice, including as to the
quantity, quality and frequency.
 
“Permits” means permits, certificates, licenses, orders, franchises,
authorizations and approvals issued or granted by Governmental or Regulatory
Authorities.
 
“Person” shall mean any person or entity, whether an individual, trustee,
corporation, general partnership, limited partnership, trust, unincorporated
organization, business association, firm, joint venture, governmental agency or
authority or any similar entity.
 
“Tax Returns” shall mean all returns, declarations, reports, claims for refund,
forms, estimates, information returns and statements required to be filed in
respect of any Taxes to be supplied to a taxing authority in connection with any
Taxes, including any schedule or attachment thereto, and including any amendment
thereof.
 
 
40

--------------------------------------------------------------------------------

 
 
“Taxes” (or “Tax” where the context requires) means all federal, state, county,
local, foreign and other taxes (including, without limitation, income, profits,
windfall profits, environmental (including taxes under Section 59A of the Code),
premium, disability, registration, license, alternative or add-on minimum,
stamp, value added, goods and services, estimated, excise, sales, use,
occupancy, gross receipts, franchise, ad valorem, severance, capital levy,
production, transfer, withholding, employment, social security, unemployment
compensation, payroll-related and property taxes, import duties and other
governmental charges and assessments, including any Liability of Medeor for the
unpaid Taxes of any Person under Treas. Reg. §1.1502-6 (or any similar provision
of state, local, or foreign law) as transferee or successor, by contract or
otherwise), whether or not measured in whole or in part by net income, and
including deficiencies, interest, additions to tax or interest and penalties
with respect thereto relating to the assets, business or property of Medeor with
respect to any period or arising out of the transaction contemplated hereby.
 
“Transaction Documents” shall mean the collective reference to this Agreement,
all Exhibits to this Agreement and all other certificates and instruments to be
executed and delivered by the Parties on the Effective Time, including, without
limitation, the Assignment and Assumption Agreement.
 
“Treasury Regulations” shall mean the regulations promulgated under the Code (or
corresponding future Law), or corresponding future regulations.
 
(b) For the purposes of this Agreement, except to the extent that the context
otherwise requires:
 
(i) 
whenever the words “include,” “includes” or “including” (or similar terms) are
used in this Agreement, they are deemed to be followed by the words “without
limitation”;

 
(ii) 
the words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 
(iii) 
all terms defined in this Agreement have their defined meanings when used in any
certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

 
(iv) 
the definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms;

 
(v) 
if any action is to be taken by any party hereto pursuant to this Agreement on a
day that is not a Business Day, such action shall be taken on the next Business
Day following such day;

 
(vi) 
references to a Person are also to its permitted successors and assigns; and

 
(vii) 
the use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

 
 
41

--------------------------------------------------------------------------------